In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-18-00427-CR


                       LORENZO CECIL GRAVES, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 47th District Court
                                   Randall County, Texas
               Trial Court No. 23,535-A, Honorable Dan L. Schaap, Presiding

                                    January 11, 2019

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PARKER, JJ.

      Appellant, Lorenzo Cecil Graves, a Texas prison inmate appearing pro se, appeals

from the trial court’s order denying his motion for post-conviction DNA testing pursuant to

Chapter 64 of the Code of Criminal Procedure.          Now pending before this court is

appellant’s motion to dismiss the appeal signed by appellant. Without passing on the

merits of the case, we grant the motion to dismiss pursuant to Texas Rule of Appellate

Procedure 42.2(a) and dismiss the appeal. Having dismissed the appeal at appellant’s
request, no motion for rehearing will be entertained, and our mandate will issue forthwith.



                                                        Per Curiam



Do not Publish.




                                            2